Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 09/22/2021 is acknowledged.
Examiner acknowledges the applicant’s amendments filed on 03/21/2022.
Claims 1-7, 10, and 20-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.
The examiner initiated a phone interview with applicant Alexa Hunter on 11/09/2021 to better understand the election of species as there was confusion as to which species were to be examined. In the phone interview Alexa Hunter elected tea as the plant fiber and tea as the plant extract which is to impregnate the plant fiber. Additionally, “alginates” was selected for the alternative component of claim 19. The additional plant fiber “cereal straw” was also elected of claim 24.
Claims 17-19, 22, 24-30 are being examined on the merits.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 and 28-30 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Li (CN1692842A). This is a new rejection based on the amendments made to the claims filed on 08/29/2022.
Li’s general disclosure is to a regenerated tobacco product containing tea for cigarette which is composed of the basic materials from leaf and stem of tea and tobacco and the tea extracts (see abstract).
Li discloses “The tea leaf extract is selected from any one or more of tea water extract, tea tincture, tea essential oil, tea oil and tea essence and perfume, wherein the amount of the tea water extract and the tea tincture is in the amount of the effective extract, ie, the amount of water or alcohol is removed. The tea leaves are selected from any one or more of green tea, yellow tea, white tea, black tea. Reconstituted tobacco to which the present invention is added can be prepared by conventional papermaking, rolling and thick slurry processes. The cigarette product can be directly made or made into reconstituted tobacco and blended with tobacco shreds according to the ratio of 0.5% to 100% of the weight of the cut tobacco. The advantages and positive effects of the present invention are that rich tea resources and good compatibility of tea and tobacco in China are utilized and combined with cigarettes, so that the internal quality of the cigarette is fully improved, the smoke is fine and soft, the wood gas is small, the tar of the cigarette can be remarkably reduced, the safety performance of the cigarette is improved, and a certain health-care effect is achieved for consumers” (see page 1, Summary of the invention).
Regarding claim 17, Li discloses “A papermaking process is used to mix tea leaves and tobacco leaves in proportion, and the tea leaves and tobacco stems are subjected to conventional cyclic extraction by using water as a solvent. After the extraction is finished, solid-liquid separation is carried out, and the solid part is combined to make a slurry, and a sheet group is formed by papermaking. After the liquid part was separated and concentrated, the following test was carried out: The concentrate was coated directly on a sheet to produce reconstituted tobacco I.
The portion of the liquid was separated, concentrated and then added with 1% by weight of the tea extract (by weight after water removal), and then coated onto the sheet to produce reconstituted tobacco II.
The liquid portion was separated, concentrated and added with 1% weight of tea extract (by weight after water removal) and 0.5% tea essential oil or tea leaf oil, and then coated onto a sheet to produce reconstituted tobacco III or IV” (see Example 1. Production of Reconstituted Tobacco by Adding Tea Tea, page 1 at bottom).
In this context, it is the same as an article of plant origin comprising reconstituted plant parts separated from a plant, comprising plant fibers in the form of a fibrous web formed from an insoluble fibrous plant residue, the fibrous web being impregnated with at least one plant extract form the plant which can be water-soluble or liposoluble. The process for creating the fibrous web is the same paper making process of the instant invention which also discloses adding back the plant extracts to the sheet product.
Regarding claim 18, Li discloses wherein the extract of plant origin is chosen extracts of leaves and stems and additionally for the alternative selection that the tea plant fiber is impregnated with tea extract (see example 1, page 1).
Regarding claim 28, Li discloses wherein the article is in the form of a sheet (see example 1, page 1).
Regarding claims 29-30, Li’s disclosure discloses a paper making process form the tea leaves and wherein the tea components reduce the tar of the cigarette therefore improving the safety of the cigarette and creating a health-care effect from the tea polyphenols and catechins etc.  (see page 2 at top) and in the broadest reasonable interpretation, paper is configured to being reduced to a powder and the health benefits of the tea extracts such as from the polyphenols and catechins would allow it to be configured for incorporation into a pharmaceutical or food composition.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (CN1692842A) and Watson (Food Chemical Safety Volume 2: Additives, Woodhead Publishing Limited, Cambridge England 2002). This is a new rejection based on the amendments made to the claims filed on 08/29/2022.
Li teaches “A papermaking process is used to mix tea leaves and tobacco leaves in proportion, and the tea leaves and tobacco stems are subjected to conventional cyclic extraction by using water as a solvent. After the extraction is finished, solid-liquid separation is carried out, and the solid part is combined to make a slurry, and a sheet group is formed by papermaking. After the liquid part was separated and concentrated, the following test was carried out: The concentrate was coated directly on a sheet to produce reconstituted tobacco I.
The portion of the liquid was separated, concentrated and then added with 1% by weight of the tea extract (by weight after water removal), and then coated onto the sheet to produce reconstituted tobacco II.
The liquid portion was separated, concentrated and added with 1% weight of tea extract (by weight after water removal) and 0.5% tea essential oil or tea leaf oil, and then coated onto a sheet to produce reconstituted tobacco III or IV” (see Example 1. Production of Reconstituted Tobacco by Adding Tea Tea, page 1 at bottom).
In this context, it is the same as an article of plant origin comprising reconstituted plant parts separated from a plant, comprising plant fibers in the form of a fibrous web formed from an insoluble fibrous plant residue, the fibrous web being impregnated with at least one plant extract form the plant which can be water-soluble or liposoluble. The process for creating the fibrous web is the same paper making process of the instant invention which also discloses adding back the plant extracts to the sheet product.
Li teaches an article of plant origin comprising reconstituted plant parts separated from a plant comprising plant fibers in the form of a fibrous web, and teaches the plant fibers being tea and further teaches the structure being impregnated with tea and teaches the paper making process (see above rejection),however does not specifically teach the fiber being impregnated with a dye.
Watson’s general disclosure is a book on food additives (see introduction).
Watson teaches wherein teas used to be colored with copper acetate (see Introduction, page 174) and this compound is known to be toxic. Watson further teaches more safe natural colorants such as caramel colorings have been used since the 1850’s (see page 199, Introduction) and wherein caramel colorants were given a clean bill of health (page 200, toxicology) and states that “Caramel colorants are well established in food formulations and probably will remain that way in the foreseeable future” (see page 200, future prospects).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to impregnate the tea plant fibers taught by Li with a caramel coloring dye taught by Watson because caramel dyes are a safe way to dye drinks such as teas. One may want to dye the tea a caramel color because it could would look to be a more similar color as the tobacco products people are used to dealing with.
There would have been a reasonable expectation of success in dying the tea fibers with caramel because Watson teaches that this has been done since the 1850’s and caramel dyes are very common.

Claims 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (CN1692842A) as applied to claims 17-18 and 28-30 above and further in view of Schell (Cellulases and related enzymes in biotechnology, Biotech. Advn. 18 (2000) 355-383). This is a new rejection based on the amendments made to the claims filed on 08/29/2022.
Li teaches an article of plant origin comprising reconstituted plant parts separated from a plant comprising plant fibers in the form of a fibrous web, and teaches the plant fibers being tea and further teaches the structure being impregnated with tea and teaches the paper making process (see above rejection), however does not specifically teach wherein the fiber is biologically treated with the enzymes.
Schell’s general disclosure is a report on different enzymes in biotech (see abstract).
Schell teaches wherein cellulases and pectinases have been utilized in the food, brewery and wine, animal feed, textile and laundry, paper and pulp industries (see concluding remarks and future prospects, page 376) and are specifically useful for partial hydrolysis of plant cell walls and lignocellulosic materials; dehulling of cereal grains; hydrolysis of b-glucans; decrease in intestinal viscosity; better emulsification and flexibility of feed materials and can improve soaking efficiencies, allow for homogenous water absorption by cereals, bring about the nutritive quality of fermented foods etc. (see table 3, page 364).
Therefore, it would have been obvious to a person having ordinary skill at the effective filing date to use cellulase or pectinase as taught by Schell for the biological treatment of the tea plant fibers as taught by Li because it is already known that black teas are processed with enzymes and as Schell teaches cellulase and pectinase can partially hydrolyze the cell wall allowing for more nutrients to be released or improved soaking efficiencies, thus using these specific enzymes taught by Schnell would have been prima facie obvious for reasons of extracting out a greater amount of nutrients and/or for treating black teas with.
There would have been a reasonable expectation of success in treating the tea with cellulase or pectinase because tea leaves comprise both pectin and cellulose which can be treated with both enzymes.

Claims 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (CN1692842A) as applied to claims 17-18 and 28-30 above and further in view Li (WO2009070955A1). This is a new rejection based on the amendments made to the claims filed on 08/29/2022.
Li (CN1692842A) teaches an article of plant origin comprising reconstituted plant parts separated from a plant comprising plant fibers in the form of a fibrous web, and teaches the plant fibers being tea and further teaches the structure being impregnated with tea and teaches the paper making process (see above rejection), however does not specifically teach wherein cereal straw can be added to the plant fibers.
Li’s (WO2009070955A1) general disclosure is to grass type unbleached paper products and production methods (see abstract).
Li teaches that “how to prepare a higher performance pulp for grass raw materials to be suitable for preparation of various high-quality paper products”.
Li teaches a natural paper product prepared by using grass straw pulp as a raw material (see claim 1) and teaches the straw as being wheat straw (see page 5, para. 10) and Li teaches the grass pulp is cooked with grasses as raw materials (see page 5, para. 7) which will create a slurry (see step (1), bottom of page 5) and in this context the paper product made of wheat straw (cereal straw) is an article of plant origin comprising a compact, homogenous solid structure, which when cooked with grasses to create a slurry would be the same as impregnating the straw with a grass extract. 
Li also teaches that “The grass material has a layer of wax on the outer layer and a layer of pulp inside the rod. In the general preparation method, when the outer layer is impregnated with the cooking liquid, the wax can be quickly removed, but due to the inner layer of the rod there is air, so the cooking liquid is difficult to enter. After cutting and kneading the grass raw materials by a hammer crusher, it is advantageous for sufficient impregnation of the grass raw materials, and it is easy to obtain a good quality straw pulp after cooking” (see page 9, 3rd para.). Finally, Li teaches wherein after cooking the high-hardiness slurry is passed through an extruder (see page 10, para. 5 or page 8, step (1)).
Li teaches that this process can is better utilized than traditional paper making methods which would use bleaching agents and dioxins and which could introduce carcinogenic substances such as halides to the user. Li also teaches the paper as having different degrees of tensile strength and crack strengths which can allow it to be utilized in various applications from papers as thin as toilet paper or thick as copy paper (see page 4, para 5-8). Li teaches that the paper can have a specific degree of whiteness (see page 4, para 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to add cereal straw to the plant fibers taught by Li in the paper making process to create a natural pulp for the paper making process because it would create paper with a strong tensile strength and degree of whiteness without the need for whitening agents that could introduce carcinogens into the paper.
There would have been a reasonable expectation of success in adding cereal straw in with the plant fibers in creating a paper product because it has already been described as being such a component in the art.

Response to Arguments
Applicant’s arguments with respect to claims 17-19, 22, 24-30 have been considered but are moot because the new grounds of rejection do not rely on the same primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments pertain to the office’s prior use of Bannerjee as a reference. Since the applicant has amended the claims, the office relies on new art to support the rejections. The applicant also makes arguments that refer to the use of TinaTeaspoon’s web-based article. The office does not rely on this article in this action and so the argument is also moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655